



Exhibit 10.22




August 29, 2016


Via E-Mail Delivery to John Burke


Re:     Transition Arrangements


Dear John:


As you know, Rovi Corporation (“Rovi”) has entered into an Agreement and Plan of
Merger (the “Merger Agreement”) with TiVo Inc. (“TiVo”), and upon consummation
of the transactions under the Merger Agreement both Rovi and TiVo will become
wholly owned subsidiaries of a common parent company that will retain the TiVo
brand name (“Parent”) (collectively the “Merger”).


This closing of the Merger constitutes a “Change in Control” within the
definitions of the Executive Severance and Arbitration Agreement between you and
Rovi dated as of March 1, 2014 (the “ESAA”). As a result of this Change of
Control, Rovi and Parent have determined that your employment with Rovi will be
terminated at the end of the day on December 30, 2016. Because the termination
of your employment falls within the timeframe specified in the ESAA that
triggers your right to all Change of Control termination benefits as set forth
within the ESAA, Rovi and Parent agree that you shall receive those benefits,
including those in paragraph 3 of the ESAA, entitled, “Equity Compensation;
Change of Control” upon the last day of your employment with Rovi.


As we have discussed, Rovi has determined that your services are still needed,
although in a significantly lesser capacity than your current role, to assist
with the transition and Merger. To that end, you and Rovi have agreed upon a
transition and separation arrangement, the terms of which are set forth in this
letter agreement (the “Letter Agreement”). For clarity, the parties all agree
that the ESAA shall remain in full force and effect except as modified by this
Letter Agreement. Although all of your rights to the above-referenced Change of
Control severance benefits shall be preserved without the need for you to invoke
the Good Reason clause of the ESAA, your actual role and duties for the
remaining four months of your employment shall be changed. This Transition
Letter affirms your right to all Change of Control benefits, and sets forth
Rovi’s, Parent’s and your expectations of each other’s roles and
responsibilities from now through December 30, 2016.


Position and Transition Period Benefits


Effective as of September 6, 2016, you will no longer serve as Rovi’s Executive
Vice President and Chief Operating Officer, and you will remain employed through
Friday, December 30, 2016 (the “Transition Period”). You shall cease to be a
section 16 officer of Rovi as of September 6, 2016. During the Transition
Period, you will serve as an executive advisor to Parent’s chief executive
officer and chief operating officer to support both the integration efforts and
the goals of Rovi and Parent. You are not expected to report to the office
during this time, but rather to be reasonably available on mutually convenient
times for phone and email consultation.


For the Transition Period, your annual base salary will remain the same as in
effect as of the date of this Letter Agreement, which is $475,000, and your
current welfare and other employee benefits will continue unchanged.


For the Transition Period, you will not be eligible for any bonus arrangements
other than as provided in the Executive Severance and Arbitration Agreement
between you and Rovi dated as of March 18, 2014 (the “ESAA”), subject to all of
the terms and conditions thereof.


During the Transition Period, you will not participate in any annual merit
process or receive any equity grants.


As a condition of continued employment during the Transition Period, you will be
expected to continue to abide by Rovi’s and Parent’s Code of Conduct, insider
trading policy, arbitration policy and Proprietary Information, Inventions and
Ethics Agreement.


As your employment relationship with Rovi and Parent is at-will, either you,
Rovi or Parent may terminate the employment relationship at any time earlier
than the December 30, 2016 date, for any reason, with or without notice, subject
to the terms contained herein; provided further, however, that termination by
either party for any reason shall not in any way, or for any reason, reduce or
otherwise affect your rights to receive all of the Change of Control severance
benefits as set forth in the “Termination Benefits” section of his Letter
Agreement, or in the ESAA, the terms of which ESAA are expressly incorporated
into this Letter Agreement by reference. If the Company terminates your
employment without Cause prior to December 30, 2016, you shall be





--------------------------------------------------------------------------------





entitled to payment of your annual base salary through December 30, 2016. If you
chose to terminate your employment prior to December 30, 2016, your salary
during the Transition Period will cease as of your terminated date. It is
understood that your rights under the ESAA and this Letter Agreement constitute
the full, complete and final expression of your employment relationship with
Rovi and/or Parent, and that no modifications, alterations or amendments to
either agreement can be made, either expressly or impliedly, unless in writing
and signed by you and the CEO of Rovi or Parent.


Termination Benefits


Upon any termination of your employment, either during or at the conclusion of
the Transition Period described above, and subject to and conditioned upon your
compliance with the release agreement provisions of Section 1(h) of the ESAA,
you shall receive the separation benefits set forth in Sections 1(b), 1(c), 2
and 3 of the ESAA, which are:


1.
An amount equal to twelve months of your current base salary ($475,000), less
all applicable withholdings and deductions, paid over such twelve-month period
on the schedule (and subject to earlier termination) described below (the
“Salary Continuation”);



2.
An amount equal to your full 2016 target bonus (assuming full performance, but
no over-performance, of targets, and for clarity excluding any discretionary
bonuses), which for clarity is equal to seventy percent (70%) of your base
salary ($332,500), payable in a lump-sum, less applicable deductions and
withholdings, on the 60th day following your Separation from Service (as defined
in the ESAA);



3.
Continued Welfare Benefits (as defined in the ESAA), for the time period
described in Section 2(a) of the ESAA and on the other terms and conditions set
forth in Section 2 (including Section 2(c)) of the ESAA; and



4.
Acceleration of all then-unvested Stock Awards held by you as of the end of the
Transition Period, in accordance with Section 3 of the ESAA.



As provided in the ESAA, Rovi shall pay the Salary Continuation during the
twelve (12) month period immediately following the date on which your employment
with Rovi terminates; provided, however, that, if you commence within such
twelve (12) month period new employment with compensation that is substantially
comparable to such Salary Continuation, such Salary Continuation shall cease on
the later of (i) the date six (6) months after your employment with Rovi
terminates or (ii) the date you commence new employment. In accordance with the
ESAA, Welfare Benefits are coterminous with the Salary Continuation period,
except for the COBRA provisions of Section 2(c) of the ESAA.


Any dispute concerning the rights and obligations set forth in this Letter
Agreement shall be heard in accordance with the “Arbitration of Claims”
provisions in Section 8 of the ESAA.


Additional Acknowledgements


This Letter Agreement supersedes any prior or contemporaneous oral or written
understanding on such subjects, except that it cannot, and does not, in any way
reduce or diminish your rights to receive all Change of Control benefits under
the ESAA, as affirmed by Rovi and Parent on pages 1 and 2 of this Letter
Agreement.  No party is relying on any representations, oral or written, on the
subject of the effect, enforceability, or meaning of this Letter Agreement,
except as specifically set forth in this Letter Agreement.  In the event of a
conflict between any of the terms of this Letter Agreement and any of the terms
of any other agreement with the Company, Parent or its affiliates, the terms of
this Letter Agreement shall prevail. We recommend that you retain a copy of this
Letter Agreement and keep it with the copies of your offer letter with Rovi,
your ESAA, and the award agreement(s) for each of your Rovi equity awards.


To indicate your understanding and agreement with this Letter Agreement, please
sign the Acknowledgement and Agreement section below and return the entire
executed Letter Agreement to Dustin Finer.


This Letter Agreement will be governed by the laws of the State of California
without regard or reference to the rules of conflicts of law that would require
the application of the laws of any other jurisdiction.


Very truly yours,







--------------------------------------------------------------------------------





Rovi Corporation
a Delaware corporation






By:__________________________    



Parent



By:__________________________                






ACKNOWLEDGMENT AND AGREEMENT:


The undersigned hereby acknowledges that (a) the undersigned has carefully read
this Letter Agreement and hereby agrees to the terms of this Letter Agreement,
and (b) Parent is an expressly intended third party to, and beneficiary of, this
Letter Agreement who shall be bound by the all of the terms of this Letter
Agreement and the ESAA, and who may enforce the terms hereof.




__________________________             __________________________
Date                         Employee Signature




John Burke________________
Employee Name (Please Print)





